                                   Case 3:13-cr-00226-RNC Document 542-2 Filed 03/08/21 Page 1 of 1




                                                                                                                         Fxpress
                      ORIGIN ID:EHTA   (860) 408-7000                                  SHIP DATE: 26FEB21
                      JOSEPH CASTAGNO                                                  ACTWGT: 1.00 LB
                      LEGAL DEFENSE FUND, LLC                                          CAD: 5508595/INET4340
                      10 TOWER LANE
                      SUITE 100
                      AVON, CT 06001                                                   BILL SENDER
                      UNITED STATES us
                    TO     ROBIN DEKAM TABORA, CLERK OF COURT
                           ABRAHAM RIBICOFF FEDERAL BUILDING
                           UNITED STATES COURTHOUSE
                           450 MAIN STREET, SUITE A012
                           HARTFORD CT 06103
                       (860) 240-3200                         REF
                         \NV:
                         PO                                                    DEPT:

                     11111111111111111111~1111111111111111111111111111111111111111111111111111111111111111
                                                                                                             ~ ( O
                                                                                                               Express




                                                                                                             IE]
<e:F°'ii ,',,,:;CW):?fH;L;;,i
                       ...I
cc::c        cc
cc: £:? co    -r-m
cc :z::                                                                                                                   41-0~(;O
                                                                                                                              ~'

::a: cc:      Ct           Cl)
                           ::::,
                                                                                                                               (f'),:<"l
                                                                                                                                    0
co      LL.I                  I                                                                                             c:>
c:::,   >
        c:::,              I-
                           c..>
                                                                                                                            c"'
                                                                                                                            is:,
  I     CJ                                                                                                                ~<'""

:z:: cc:
c:::,cc
::a: ~                                                                                                                     C"I      ('t')
        cc                                                                                                                 (") 0
        I--
        en                                                                                                                 (") !'4    co
                                                                                                                             i-            u.
                                                                                                                             a:.

        "-=:I'"
        .......   c:c
        ,--
        c,,,      c:c                                               "'
                                                                    ~
        CJ'>
        CJ'>
        CJ'>
        ,--
        c:::,
                  ><
                  :=-::::
                                                                    CT
                                                                    ...~
                                                                    A
                                                                    "'"'
        c,,,                                                        "'~
        .......
        .......                                                     l!l
w><               LU                                                "'"'
"C
(I) :.co
u..~~
        ~fl       Cl)                                               "'"'"'<D
                                                                    ~
